Title: John Adams to the president of Congress, 3 November 1784
From: Adams, John
To: President of Congress


        
          Sir
          Auteuil near Paris Nov. 3. 1784
        
        Dr Franklin has lately communicated to Mr Jefferson and me a Letter he has received from the Comte de Vergennes and another from Mr Grand. The first informs that Mr Marbois had informed him, that upon his application to the Superintendant of Finances, he had received an Answer by Mr Governieur Morris, that Letters Should be written both to Amsterdam and Paris to provide for the Payment of the Interest of the Ten Millions of Livres borrowed for the United States in Holland by the King, and reminds the American Minister that other Interest is due and that the first Payment of the Captial will become due next Year.— Mr Grands Letter informs, that he is already, about fifty Thousand Livres in Advance for Loan Office Certificates. Salaries &c. these Letters the Dr will no doubt transmit to Congress and as they relate to matters within his Department, I might have been excused from mentioning them, if the mention of Amsterdam had not made it probable that Mr Morris had it in Contemplation to draw up on our Bankers there for Money to discharge this Interest. And I cannot excuse myself from observing that if such Draughts Should be made, I am apprehensive they will be protested, France is at present in so much danger of being forced to take Part in a War in the low Countries that I am not Surprised at the Comte de Vergennes’s Attention to Matter of

Revennue, and that I cannot see any hope that Dr Franklin will be able to obtain any Relief from this Court.
        It will be remembered that there is a Debt of near a Million and an half Sterling to France, and another Debt of More than half a Million Sterling in Holland whose Interests are constantly accruing. There are also Salaries to Ministers. And there is another Call for Money which is very pressing. The Commerce of the Mediterranean is of great Importance to the United States and to every one of them and this Commerce cannot be enjoyed with Freedom, without Treaties with the Barbary Powers. It will be not only in vain, but dangerous and detrimental to open Negotiations with these Powers without Money for the customary Presents.— How are all these Demands for Money to be Satisfied? If Cash, Bills or Produce can be Sent to Europe for the Purpose it will be happy for Us. But I Suppose that no Man believes it possible and therefore, We must not only forego great future Advantages, but violate Contracts already made and Faith already pledged, and thereby totally ruin our Credit, if not expose the Property of our Merchants to be Seized abrad, Or We must borrow more Money in Europe. Now there is no Part of Europe in which We can expect to borrow, unless it be in holland, and there We may rely upon it all our hopes will fail Us, if effectual Measures are not taken to fund our foreign Debt. If Adequate Funds were established for discharging the Interest, We may hope for further Credit Without them, our Circumstances are absolutely desperate.
        It is not for me to enter into the Question how this is to be done. So far distant and so long Absent, it would be impossible for me to form a Judgment, if the subject were within my Province which it is not. The Ability of our People for this and much greater Things cannot be doubted by any Man who knows any Thing of their Affairs and it is a pitty that any Questions about the Mode should retard this most necessary Provision for the Existence of our Credit abroad.
        I have this Moment a Letter from our Bankers at Amsterdam dated the 28 of Oct. in which they inform me that they have not received the Ratification of my Last Loan. Perhaps it did not Arrive, untill after the Recess of Congress.— I must earnestly request, that Congress would dispatch it as early as possible after their Meeting, because the Delay of it may excite an alarm and dash all our hopes at once.— The half a Million sterling which We have obtained in

Holland, has been all transmitted to America in Dollars by the Way of the Havannah, or paid in redeeming Bills of Exchange Sold in America for very advantageous Praemiums. None of it has been laid out in Goods, and therefore every other Consideration calls upon Us to be punctual as well as our Honour, which alone, ought to be sufficient.
        inclosed are Copies of Papers received from Mr Dumas with my Answers. I cannot forbear recommending this Gentleman to Congress upon this Occasion, as the critical Circumstances in the low Countries at this Time, will render his Intelligence very interesting, and his Services at the Hague, perhaps indispensibly necessary.
        With very great Respect I have the Honour to be, / Sir your most obedient and most humble / Servant
        
          John Adams
        
       
        ENCLOSURE
        
          Monsieur Dumas chargé des Affaires des Etats Unis de L’Amerique auprés de L. L. H: H: P: P: est prié de faire Reponse aux Suivantes
          
            
              QUESTIONS.
              ANSWERS.
            
            
              1o En Prouvant par un Transport en bonne et due forme la proprieté Américaine d’un Navire, peut on se pourvoir à la Haye de lettres de mer necessaires?
              1. There is no Man at present in Holland legally authorised by the United States in Congress assembled to issue Sea Letters.
            
            
              2o. Faut il que l’acheteur soit Bourgeois d’une Ville dependante d’un des Treize Etats, ou bien suffit il qu’il y soit etabli, quand il ne le serait que depuis que L’Independance de L’ Amerique a été reconnuë, Citizen a t’il plus de droits à la Protection du Congrés que, Inhabitant?
              2. Both Citizens and Inhabitants have a Right to Protection. But every Stranger who has been in the United States, or who may be there at present is not an Inhabitant. different States have different Definitions of this Word. The Domicile and the animus habitandi is necessary in all.
            
            
              3. La proprieté d’un Navire prouvee Americaine (Suivant la 1e. Question) est il Indifferent dans quel port il se Trouve et pour quel port il soit destiné, ou bien cela se borne t’il d’un port de L’Europe a un port de l’Amerique, et vice Versa?
              3. All Vessels bonâ fide, the Property of American Citizens or Inhabitants have a Right to Protection.
            
            
            
              4. Faut il que le Capitaine d’un pareil Navire soit bourgeois Americain? ou bien suffit il qu’il soit né dans une Ville, Village ou bourg Actuellement dependante du Congrés?
              4. American Citizens and Inhabitants have a Right to navigate their Vessels by Captains and Seamen of any Nation.
            
            
              5. En Cas d’Achat d’un Navire pour Compte Americain, dont L’Emploi serait sans delai ne peut il pas être commandé par un Capitaine d’une autre Nation, supposé que dans ce moment on ne trouvât pas du Capitaine Americain a qui l’on pût en confier le Commandement?
              5. Undoubtedly. But Let the Parties look to themselves that the Transaction be bonâ fide and clearly proved.
            
            
              6. Un Navire Vendu et Transporté à un Bourgeois ou Habitant du Continent se trouvant en Mer sous Pavillon Etranger et venant à être pris par des Ennemis, peut on se flatter de la Protection du Congrés dans la reclame
              6. The Evidence of this must be very clear. The United States will scarcely interfere, in such a Case if there is a doubt of the fact or a suspicion of Collusion.
            
            
              7. Pareil Navire destiné d’un Port de L’Europe ou de L’Amerique pour un port de la Mediterannée ou se trouvant en Effet dans un Port de la Mediterranée avec destination pour ailleurs quelle est la voye qu’il faut prendre et quelles sont les pieces qu’il faut produire, pour se procurer des Passeports Turcs necessaires pour le Cabotage de cette Mer.
              7. The United States have not yet a Treaty with the Turks or Barbary Powers and therefore, no such Papers are to be had.
            
          
        
        
        
          
            Mr: Dumas
            Auteuil November 3. 1784.
          
          I have given to the several preceding Questions, the only Answers in my Power, and hope they will be satisfactory. It is in the Power of Congress alone, to authorize any other Answers. To that August Assembly therefore you will do well to write full Accounts of all these Things. and if it is consistent with their Wisdom it will be very pleasing to me, if they should send you a Commission as Chargé des Affaires, for such an Officer or another Minister seems now to be necessary, on Account of the Danger of a War.
          
            John Adams.
          
        
      